Citation Nr: 1547291	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to additional VA disability compensation based on additional allowance for a dependent child.

(The issue of whether clear and unmistakable error was committed in an April 1996 Board decision that declined to reopen the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) benefits, is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to March 1981.  The Veteran died in March 1981.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative denial by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that at the time the appellant's case was certified to the Board, the record contained a VA Form 21-22  appointing Paralyzed Veterans of America (PVA) as the appellant's representative.  In an April 2015 letter, PVA notified the Board that the appellant appointed the organization without its knowledge or acceptance.  In July 2015, the Board informed PVA and the appellant that good cause had been found to withdraw PVA as the appellant's representative under 38 C.F.R. § 20.608(b)  (2015).  Accordingly, the Board recognizes that the Veteran is proceeding in this appeal as pro se.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

On July 30, 2013, prior to the promulgation of a decision in the appeal, the appellant expressed her desire to withdraw her appeal to the Board with regard to entitlement to additional VA disability compensation based on additional allowance for a dependent child.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with regard to the issue of entitlement to additional VA disability compensation based on additional allowance for a dependent child.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In an effort to clarify this case's somewhat confusing history, the Board notes the following procedural history.  In March 2012 the appellant submitted a VA Form 21-0518 "Improved Pension Eligibility Verification Report" indicating that she had one child in her custody.  Based on that report, the RO sent the appellant a letter in July 2012 notifying her that VA may be able to pay an additional allowance for each eligible child, and requested that she provide additional information.  In August 2012, the RO sent a letter to the appellant notifying her that her claim for additional allowance for her claimed dependent was denied due to her failure to provide the requested information.

In November 2012, the appellant filed a notice of disagreement with the administrative denial of the additional allowance claim, and at the same time, filed a request to reopen her claim for Dependency and Indemnity Compensation.  As to the additional allowance claim, the RO issued a statement of the case (SOC) in June 2013 again denying entitlement.  In July 2013, the appellant filed a VA Form 9, in which she clarified that the correct issue on appeal should be entitlement to service connection for the cause of the Veteran's death, i.e., DIC, in lieu of her claim for additional allowance.  In other words, the appellant made it clear that she did not wish to pursue her claim for additional allowance for her dependent son, but instead wished to continue her DIC claim.  Accordingly, the Board finds that the claim for entitlement to additional VA disability compensation based on additional allowance for a dependent child was withdrawn, prior to the promulgation of a Board decision in the appeal.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it must be dismissed.

As to the appellant's DIC claim, the RO sent the appellant a letter in January 2013 notifying her that the DIC claim was denied.  The RO construed the July 2013 Form 9 as a notice of disagreement with that denial, and issued a SOC in July 2014.  The appellant did not submit a Form 9 or any document that could be construed as a substantive appeal following issuance of the SOC.  Because an appeal of the January 2013 administrative denial was never perfected, the Board does not have jurisdiction over that issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2014).  

As a final note, the Board acknowledges that the appellant requested a Travel Board hearing in June 2015.  However, as the appellant had withdrawn her claim for additional allowance and failed to perfect an appeal of her DIC claim, there remains no issue on appeal for which to provide her with a Board hearing.  







	(CONTINUED ON NEXT PAGE)
ORDER

The claim for entitlement to additional VA disability compensation based on additional allowance for a dependent child is dismissed.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


